Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: on page 6, line 12, “and it” should be “and is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1 recites the broad recitation “an electrically conductive textile element” and the claim also recites “in particular an electrictally conducive woven fabric”. which is the narrower statement of the range/limitation.

In the present instance, claim 6 recites the broad recitation “a controller” and the claim also recites in particular by means of an amplifier which is the narrower statement of the range/limitation.
In the present instance, claim 7 recites the broad recitation “the electrical resistance, the electrical voltage and/or the electrical current, and/or the change in said variables” and the claim also recites “in particular in the textile element” which is narrower and claim 7 further recites the broad recitiation “the operating element” and narrow limitation “in particular the second terminal (K)” which is narrower. 
Claim 7 recites the limitation "said variables" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said variables" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kring et al. (10705666).
For claim 1, Kring et al. disclose a motor vehicle passenger compartment assembly comprising: at least one electrical load and an operating device (20,24) that interacts electrically or electronically with the electrical load, which operating device is designed to change the electrical operating state of the electrical load when actuated, wherein the operating device (20,24) comprises an operating element (20,24) that is to be actuated by hand, by an operator, and that is connected to or integrated in an electrically conductive textile element (32), in particular an electrically conductive woven fabric (Col 3, lines 54-61).  
For claim 2, the textile element (32) can undergo resilient elongation.  
For claim 3, a signal terminal or a plurality of first terminals (output end) are arranged so as to be remote from the region of the operating element and are electrically connected to the textile element.  
For claim 4, a second terminal (input end) is arranged in the region of the operating element.  
For claim 5, an electrical voltage (voltage V) is applied between the at least one first terminal and the second terminal. 
For claim 6, the first terminal/ terminals and/or the second terminal communicates/communicate with, or is/are coupled to, a controller. 
For claim 7, the controller (105) is designed to record the electrical resistance (FIG. 11B, memory 155 with data storage), the electrical voltage and/or the electrical current, and/or the change in said variables, in particular in the textile element between the region of the operating element, in particular the second terminal (end), and at least one first terminal (end).  
For claim 8, the controller (105) communicates with the electrical load and is designed to output, on the basis of the recorded value for the electrical resistance, the electrical voltage 
For claim 9, the operating element comprises a capacitive sensor (Col 15, line 3).  
For claim 10, further comprising a motor vehicle door (11) and/or a motor vehicle seat and/or a console and/or a dashboard , on which the operating element (20) is arranged.  
For claim 11, the at least one electrical load is selected from (Col 3, lines 20-27) the group; consisting of a motor vehicle seat adjuster, a window lifter, an on-board computer, a heater, an air-conditioning system, an entertainment system, and a light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612